Opinion

PER CURIAM.
This particular certified appeal1 arises from a petition by the commissioner of children and families for, inter alia, termination of the respondents’ parental rights in their minor child, Jessica M. The trial court dismissed that petition, and the Appellate Court affirmed the trial court’s judgment.
The commissioner filed a subsequent petition for termination, which the trial court granted, terminating the parental rights of the respondent mother, Julie M., to Jessica M. Julie M. has not appealed that termination. *749Prior to the trial of the second petition for termination, the respondent father, Mark M., voluntarily relinquished his parental rights to Jessica M.
The commissioner has moved to vacate the judgments of the Appellate Court and the trial court in the present case on the grounds that this appeal is now moot and the issues decided by those courts have not been subject to review by the Supreme Court. After examining the record and considering the briefs and oral arguments of the parties, we have determined that this appeal, through no fault of the parties, has been rendered moot and should be dismissed. See Conetta v. Stamford, 246 Conn. 281, 295, 715 A.2d 756 (1998) (when events occur that preclude appellate court from granting practical relief through disposition of merits, case is moot); Blesso Fire Systems, Inc. v. Eastern Connecticut State University, 245 Conn. 252, 256, 713 A.2d 1283 (1998) (same). We further have determined that the judgments of the Appellate Court and the trial court in this matter should be vacated. See U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18, 22, 115 S. Ct. 386, 130 L. Ed. 2d 233 (1994) (when appeal rendered moot through no fault of parties, established federal practice is for appellate court to grant motion for vacatur of judgment under appellate review); United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S. Ct. 104, 95 L. Ed. 36 (1950) (same); compare U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, supra, 29 (mootness by reason of settlement does not require appellate court vacatur of judgment under appellate review); see also Commissioner of Motor Vehicles v. DeMilo & Co., 233 Conn. 254, 269, 659 A.2d 148 (1995) (citing aforementioned cases with approval).
The appeal is dismissed and the judgments of the Appellate Court and the trial court are vacated.

 We granted the petition of the commissioner of children and families for certification to appeal from the judgment of the Appellate Court; In re Jessica M., 49 Conn. App. 229, 714 A.2d 64 (1998); limited to the following issue: “Did the Appellate Court properly affirm the trial court’s judgment that the respondents’ parental rights could not be terminated on the grounds of: (1) failure to rehabilitate; or (2) acts of parental commission or omission?” In re Jessica M., 247 Conn. 915, 722 A.2d 806 (1998).